Citation Nr: 0505769	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss in 
the right ear.  

2.  Entitlement to an increased (compensable) disability 
rating for hearing loss in the left ear.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied entitlement to service 
connection for hearing loss in the right ear.  That decision 
also awarded service connection for hearing loss in the left 
ear, assigning a noncompensable disability rating, effective 
August 1998.  

Despite the determination reached by the RO on the merits, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  The Board also finds that it can address 
that issue in the first instance without prejudice to the 
veteran because the Board will be applying a more liberal 
standard of review than that applied by the RO.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected left ear hearing loss is 
manifested by, at worst, level IV hearing impairment.

3.  The February 1999 Hearing Office decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss in the right ear is final.

4.  The evidence submitted to reopen the veteran's claim of 
service connection for hearing loss of the right ear, either 
does not bear directly and substantially upon the specific 
matter under consideration, or it is cumulative or redundant, 
and it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased in initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.87, Diagnostic Code 6100 (2003).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
in the right ear is not reopened, and the benefit sought on 
appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The veteran first raised his claim of entitlement to an 
increased initial rating for hearing loss of the left ear by 
his December 2001 notice of disagreement, which was clearly 
after the November 2001 rating decision.  VA's Office of 
General Counsel indicated in VAOPGCPREC 8-2003 that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  Here, the underlying 
claim for service connection was filed prior to November 
2000, the date of enactment of the VCAA. 

In a letter dated in December 2003, VA provided notice to the 
veteran regarding the evidence needed to substantiate his 
claim, what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
further evidence that pertains to the claim.  Moreover, the 
November 2001 rating decision, the April 2003 statement of 
the case, and the July 2004 supplemental statement of the 
case advised the veteran of the requirements for obtaining a 
higher evaluation of his left ear hearing loss, as well as 
explaining the basis for the percent rating assigned.  In 
addition, in an October 1997 letter and February 1999 Hearing 
Office decision, the veteran was notified of the need to 
submit new and material evidence, and what that term meant.

In addition the veteran waived the 60-day waiting period and 
asked that the case be sent to the Board.  The veteran failed 
to report for a Board videoconference hearing.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform him of the evidence needed to substantiate his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment records, and 
examination reports

The Board notes that the VCAA left intact, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  If VA determines that 
new and material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
See Paralyzed Veterans of America, et. al., 345 F.3d at 1342; 
38 C.F.R. § 3.159(b) and (c) (2003).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2003).  


Factual Background

The veteran's service entrance examination noted a healed 
perforation of the right ear and a right simple mastoidectomy 
in 1928.  Hearing was 15/15 bilaterally.  Separation 
examination in October 1945 noted hearing of 15/15 
bilaterally, and the right mastoid scar.

A June 1947 rating decision denied service connection for 
hearing loss.  The RO determined that the veteran had a right 
mastoidectomy prior to service in 1928, that there was no 
treatment in service for this condition, and that there was 
no impairment in hearing noted on separation examination.

The veteran underwent a VA examination in September 1997, 
during which the veteran complained of poor hearing in the 
left ear.  He reported undergoing a mastoid surgery as a 
child in the right ear and an injury to the left ear in 
service.  Since then, he perceives his hearing to be much 
worse on the left than on the right.  Examination of the left 
ear revealed a significantly scarred left tympanic membrane.  
Audiometric testing revealed the following puretone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
70
65
55
LEFT
30
50
70
75
56

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear and 96 percent in the right ear.  The 
examiner diagnosed bilateral sensorineural hearing loss.  The 
ear disease examiner opined that the left ear hearing loss 
was most likely related to an accident during World War II.  
He further opined that 
the right ear hearing loss may have been exacerbated by a 
right tympano-mastoidectomy.  He stated that "I would regard 
his left hearing loss as being service-connected."

VA outpatient treatment reports dating from in October 1996 
to March 2003 revealed the veteran complaining of hearing 
loss in the left ear.  The veteran reported in the November 
1996 record that he never had an audiogram.  

On an April 2003 VA examination, puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
80
90
71
LEFT
40
60
85
85
68

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear and 94 percent in the right ear.  The 
examiner diagnosed mild to profound sensorineural hearing 
loss.  It was noted that the veteran did not desire 
amplification at this time.

On a May 2003 VA ear disease examination, the veteran 
reported a progressive decline in hearing in his left ear.  
The examiner noted that the veteran has no past or current 
treatment for hearing loss.  The left tympanic membrane was 
scarred and sclerotic.  The right tympanic membrane had an 
old and well-healed tympanomastoidectomy.  The examiner 
diagnosed bilateral hearing loss with left worse than right.  
The examiner stated that it was clear that the left hearing 
loss is related to an injury sustained in the military. 


Analysis

Increased Rating for Left Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
2001.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86), and Table VII as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2003).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice connected ear will be assigned a numeric 
Designation of I.

Application of the September 1997 audiological findings to 
Table I of 38 C.F.R. § 4.85 results in a numeric designation 
of I for the left ear.  This designation along with a 
nonservice-connected right ear, corresponds to a zero percent 
disability rating pursuant to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1997).  

Application of the April 2003 audiological findings to Table 
I results in a numeric designation of IV for the left ear.  
This designation along with a nonservice-connected right ear, 
corresponds to a zero percent disability rating pursuant to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  
The audiological findings do not show an exceptional pattern 
of hearing loss pursuant to 38 C.F.R. § 4.86 (2003).

Based on the competent evidence of record, a higher 
evaluation for the veteran's left ear hearing loss disability 
is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1977).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1994).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law pertains 
only to claims filed on or after August 29, 2001.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156 (2004)).  

It appears, in this case, that the current claim arises after 
August 2001, but a discussion of procedural history is 
required.  In June 1947 the RO denied the veteran's claim for 
service connection for hearing loss.  In September 1996, he 
again requested service connection for hearing loss.  In an 
October 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran requested a hearing, and in February 1999 the 
Hearing Officer also determined that new and material 
evidence had not been submitted.  The veteran appealed the 
Hearing Officer's decision.  In July 2001 the veteran 
testified before the Board that he was not seeking service 
connection for the right ear, and in October 2001, the Board 
issued a remand decision concerning the left ear only.  
Following that remand, the RO issued the November 2001 rating 
decision granting service connection for left ear hearing 
loss.  The RO also addressed service connection for right ear 
hearing loss, even though the veteran had withdrawn that 
claim.  The veteran's service representative thereafter filed 
a notice of disagreement in December 2001, in which he 
requested service connection for hearing loss in both ears.  
 
In light of the veteran's withdrawal of the right ear claim 
in October 2001, it follows that the current claim arises 
after that date.  Regardless of whether the claim to reopen 
was filed prior to or after August 2001, however, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim for service connection for hearing loss 
in the right ear.  

The claim for service connection for hearing loss was denied 
in 1947 because the veteran' right ear surgery occurred prior 
to service, and there was no evidence of hearing loss at 
discharge from service.  The evidence received subsequent to 
that decision reveals hearing loss in the right ear, but 
shows that this condition was related to the mastoidectomy 
prior to service.  In that regard, while the VA examiner in 
September 1997 definitively linked the veteran's left ear 
hearing loss to service, he found that the right ear hearing 
loss may have been exacerbated by the right 
tympanomastoidectomy.  

There is no medical evidence in the record providing an 
opinion or suggesting that the right ear hearing loss is 
related to service, nor does the veteran contend such.  
During his July 2001 hearing, the veteran's representative 
initially indicated that the veteran was claiming hearing 
loss in the right ear due to the accident in service.  
However, the veteran corrected the representative to say that 
it was his left ear that was damaged, and that he was not 
claiming service connection for the right ear.  

As the veteran withdrew his claim for the right ear, the 
February 1999 Hearing Officer decision is final.  The 
November 2001 rating decision specifically addressed the 
September 8, 1997 VA examination; thus, the Board will assume 
solely for the sake of argument, that this evidence was not 
considered previously.  This evidence, while new, is not 
material as it links the veteran's right ear hearing loss to 
a pre-service surgery, and provides no opinion linking it to 
service.  Thus, under either the old or new standard to 
reopen claims, this evidence is not new and material.  That 
is, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim, nor does it 
provide a reasonable possibility of substantiating the claim.  

The other evidence submitted includes outpatient treatment 
records noting only left ear hearing loss, and VA examination 
reports from 2003 showing hearing loss in the right ear.  The 
VA examination reports from 2003 opined only that the left 
ear was related to service.  No opinion on the right ear was 
provided.  This evidence is merely cumulative of other 
evidence of record showing the presence of hearing loss in 
the right ear.  Thus, this evidence is not new, nor would it 
be material, as it fails to show any etiology for the right 
ear hearing loss.  

In summary, the evidence submitted since the last final 
denial of the claim for service connection for hearing loss 
in the right ear is not new and material, and the claim is 
not reopened.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an increased rating for hearing loss in the 
left ear is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss of the right ear, the benefit sought on appeal is 
denied.  



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


